

116 S1375 IS: Reef Safe Act of 2019
U.S. Senate
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1375IN THE SENATE OF THE UNITED STATESMay 8, 2019Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Commissioner of Food and Drugs to develop standards for a Reef Safe label for sunscreen.1.Short titleThis Act may be cited as the Reef Safe Act of 2019.2.Labeling criteria for reef safe sunscreen(a)In generalAs soon as practicable, but not later than 2 years after the date of enactment of this Act, the Secretary, acting through the Commissioner, shall develop labeling criteria for a Reef Safe designation for nonprescription sunscreen, in consultation with the Administrator of the Environmental Protection Agency and the Administrator of the National Oceanic and Atmospheric Administration.(b)Reef safe label(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, acting through the Commissioner, shall develop standards for use of the term Reef Safe on the labeling of nonprescription sunscreen, which shall conform with the requirements of section 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352).(2)Criteria and consultationIn developing the standards described in paragraph (1), the Secretary shall—(A)consider the impacts of active sunscreen ingredients on the mortality of, and developmental or reproductive disruptions to, certain marine species, including fish, fish larvae, sea urchins, coral, and shrimp; and(B)consult with appropriate heads of Federal agencies, including the Administrator of the Environmental Protection Agency and the Administrator of the National Oceanic and Atmospheric Administration, with respect to studies on the impacts of active sunscreen ingredients on living components of coral reef ecosystems.(c)Review and revisionNot less frequently than once every 10 years, the Secretary, acting through the Commissioner and in consultation with the Administrator of the Environmental Protection Agency and the Administrator of the National Oceanic and Atmospheric Administration, and taking into consideration scientific studies of the Food and Drug Administration, the Environmental Protection Agency, and the National Oceanic and Environmental Protection Agency, shall—(1)review the labeling standards in effect under subsection (b)(1);(2)if appropriate, revise the criteria under subsection (b)(2); and(3)in accordance with such criteria, as revised under paragraph (2) as applicable, update the labeling standards under subsection (b)(1).(d)Non-preemptionNothing in this section shall be construed to prevent a State from establishing, enforcing, or maintaining a requirement with respect to labeling criteria for a Reef Safe designation for nonprescription sunscreen, provided that any such State law is at least as restrictive as the requirements established under this section.(e)DefinitionsIn this section—(1)the terms active sunscreen ingredient, nonprescription, and sunscreen have the meanings given such terms in section 586 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360fff);(2)the terms coral and coral reef ecosystem have the meanings given such terms in section 210 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6409);(3)the term Commissioner means the Commissioner of Food and Drugs; and(4)the term Secretary, unless specified otherwise, means the Secretary of Health and Human Services.